DETAILED ACTION
Applicant has amended claims 1, 3, 18, and 19. Claims 2 and 3 have been canceled.

Allowable Subject Matter
Claims 1, 3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to the limitations of claim 1, which are now incorporated into claim 1, and similar independent claims, are found to be persuasive. In particular, Applicant contended that “…. independent claim 1, as amended, recites a method of processing an image having a first set of pixels, including “generating a histogram representing a distribution of the second set of pixels values; grouping the second set of pixel values of the depth map into a plurality of groups, a number of the plurality of groups being determined based on the histogram.” Blonde fails to disclose at least these elements... Amended independent claim 19, although different in scope from amended independent claim 1, recites elements similar to those of claim 1 discussed above. As such, for reasons similar to those discussed above, claims 19 is not anticipated by Blonde… Therefore, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection under 35 U.S.C. §§ 102(a)(1) and 102(a)(2)” (Remarks, Pg. 9-10). Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the 
“… processing an image having a first set of pixels, the method comprising:
generating a depth map of the image, the depth map including a second set of pixel values representative of distances of objects in the image; 
identifying a plurality of different depths at which the objects are located in the image based on the depth map, including: 
generating a histogram representing a distribution of the second set of pixels values; 
grouping the second set of pixel values of the depth map into a plurality of groups, a number of the plurality of groups being determined based on the histogram; and 
identifying the plurality of different depths at which the objects are located in the image based on the groups; 
using the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths; and 
blurring pixels in the first set of pixels based on each determined relative distance.”

“… processing an image having a first set of pixels, the system comprising…
generate a depth map of the image, the depth map including a second set of pixel values representative of distances of objects in the image; 
identify a plurality of different depths at which the objects are located in the image based on the depth map, including: 
generating a histogram representing a distribution of the second set of pixels values; 
grouping the second set of pixel values of the depth map into a plurality of groups, a number of the plurality of groups being determined based on the histogram; and 
identifying the plurality of different depths at which the objects are located in the image based on the groups; 
use the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths; and 
blur pixels in the first set of pixels based on each determined relative distance.”
Independent claim 20 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… generate a depth map of an image having a first set of pixel values, the depth map including a second set of pixel values representative of distances of objects in the 
generating a histogram representing a distribution of the second set of pixels values; 
grouping the second set of pixel values of the depth map into a plurality of groups, a number of the plurality of groups being determined based on the histogram: and 
identifying the plurality of different depths at which the objects are located in the image based on the groups; 
use the depth map to determine a relative distance between one identified depth in the plurality of different depths and each of the other identified depths in the plurality of different depths; and 
blur pixels in the first set of pixels based on each determined relative distance.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668